ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REJOINDER
Claims 11, 12, and 17-19 are directed to an allowable product.  Claims 14-16 which further limit the allowable product of claim 19, having been previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability.
EXAMINER'S AMENDMENT
This application is in condition for allowance except for the presence of claims 1-10 directed to a process non-elected without traverse.  Accordingly, claims 1-10 are cancelled.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
		IN THE CLAIMS:
		
		Cancel claims 1-10.


Reasons for Allowance

	Claims 11, 12, and 14-19 are allowed. The prior art does not teach or suggest a cover of touch-sensing devices, comprising a shielding layer and a substrate, wherein the shielding layer is embedded in the substrate and the substrate and the shielding layer form a coplanar surface, the shielding layer comprising: a first shielding layer and a second shielding layer, Docket No.: P1855US003wherein a first ink forms the first shielding layer, and a second ink forms the second shielding layer, and an optical density of the second ink is higher than an optical density of the first ink, wherein a bare/exposed surface of the shielding layer and a bare/exposed surface of the substrate defined by the shielding layer are coplanar.  Tang et al. (PGPub US 20140293147 disclose a touch screen including a shielding layer comprising ink (paragraph 0017), however the shielding layer does not conform to the claimed requirements and there is no motivation such that one of ordinary skill in the art would have found it obvious to form the shielding to conform to the claimed requirements.  Chung et al. disclose an image capture apparatus including multiple light shielding pattern layers (paragraph 0029), however the shielding pattern layers fail to conform to the claimed requirements and there is no motivation such that one of ordinary skill in the art would have found it obvious to form the shielding to conform to the claimed requirements.  Hsu et al. disclose a touch panel including a shielding material which may be ink (paragraph 0025), however the shielding element fails to conform to applicants’ presently claimed requirements and there is no motivation such that one of ordinary skill in the art would have found it obvious to form the shielding to conform to the claimed requirements.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM C KRUPICKA whose telephone number is (571)270-7086. The examiner can normally be reached Monday-Friday 8-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571)272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Adam Krupicka/Primary Examiner, Art Unit 1784